DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew (2002/0056511).  The reference to Mathew discloses the recited hose (title) comprising an inner tube 12 (fig 1), a woven outer tube 13 ([0024] sets forth braided or woven layer which can be wrapped around the inner layer which is considered to be wound when such is wrapped on the inner tube), the hose is soaked in an adhesive agent such as an adhesive layer (soaking is suggested in [0036] in that such is applied by passing it through a reservoir which would be soaking it; layer 14 can act as an adhesive to .   
With respect to the new claim language, as seen in figure 4, and set forth in [0027-0029] both the adhesive layer 14 and the anti-scratch layer disposed on the woven outer tube 13 form the outermost layer of the hose structure in that layer 14 extends outward to the outside of the hose and therefore creates an anti-scratch layer along with the adhesive part of it that connects the woven layer 13 to the inner hose and the woven layer itself, where both form the outermost layer of the hose structure in that there are no other layers outside of these shown in figure 4 and described in the noted paragraphs.  The reference to Mathew discloses the recited structure above, and further teaches a braided or knitted material is used [0024].  With respect to claim 3, a braided layer 13 is set forth as discussed above which meets the only remaining limitation to claim 3.  
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mathew.  The hose is treated in such a way as installing the reinforcing layer onto the inner tube where the recitation of using a plurality of rollers is setting forth the method .

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (2011/0162749).  The reference to Jeong discloses the recited hose structure (title) comprising an inner tube 12,120,220, a woven outer tube 14,140,240 [0018; 0043] which is provided around the inner layer and therefore is considered to be wrapped about the inner layer, where any method steps used to form the woven tube are merely method steps in an article claim that holds little patentable weight, the hose is provided with a layer 16,160,260 which acts as an adhesive agent [0050-51] where soaking is a method step in an article claim and holds little patentable weight with respect to the final article, and since the adhesive material penetrates the woven layer it is considered at least soaked in to some extent, both the adhesive layer 16,160,260 can be seen in figs 6 and 7 at least to exist between the  by preventing scratches to some extent, where the inner layer can be formed of a plastic material ([0043] discusses the inner layer can be formed of resin, and resins are known in the art to be plastic materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Matthews (3722550).   The reference to Mathew discloses all of the recited structure with the .  

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Mathew.  The reference to Jeong discloses all of the recited structure with the exception of providing connecting members with a tightening tube, forming the woven layer of a braided material, using a waterproof agent as a waterproof resin (although it is considered that most resins are waterproof materials and Jeong at least sets forth a use of a resin), and a method of using a rolling process with rollers to deploy the woven tube on the outer layer (where such is merely a method step in an article claim).   It is considered that most resins are waterproof without provided holes and since there is no suggestion of providing holes that the resin used in Jeong is waterproof, however, it would have been obvious to one skilled in the art to modify the adhesive material in Jeong to be a waterproof material as such is merely a choice of mechanical expedients, and using a waterproof material would protect the woven layer from being soaked in water if it is exposed to water, thereby protecting the hose from water damage.  
The hose is treated in such a way as installing the reinforcing layer onto the inner tube where the recitation of using a plurality of rollers is setting forth the method used to form the hose which holds little patentable weight in an article claim, and method steps hold little patentable weight with respect to the final product, and since the final product has the same limitations and no matter which method were used to achieve this final structure, that such would meet the structural limitations of the claims, with the method step of using rollers is merely a method step in an article claim.  It is considered that Jeong teaches the actual structural limitations of these claims, but does not necessarily teach some of the method steps used on the tube, however such are considered to either naturally happen or hold 
The reference to Mathew discloses the structure set forth above, and it would have been obvious to one skilled in the art to form the woven layer of Jeong of a braided layer as suggested by Mathew where such is a known type of woven material used and forming a weave by forming such as a braided layer is taught by Mathew to be an equivalent alternate type of woven material used as a layer in a hose, and would provide the benefits of a braid over a plain weave such as flexibility and strength.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Matthews (3722550).   The reference to Jeong discloses all of the recited structure with the exception of using tension in the woven layer to warp the inner tube, and forming the inner tube of rubber.  The reference to Matthews discloses the recited hose structure (title; tubes are known to be hoses in the art) comprising an inner tube 4 (see fig 1), a woven outer tube 8 (can be braided or woven; col 3, line 53 to col 4, line 11) where such is provided around the inner tube and therefore would be provided around (where wound is a method in an article claim which holds little patentable weight, and being provided around the inner tube is in a sense wound around the inner tube), the hose is provided with an adhesive agent to form an adhesive layer in zone 10 of the hose between the inner tube and the woven outer tube (col 4, lines 13-67; where such is applied to the inner tube and permeates it which would be .  

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. With respect to the arguments directed at Swails, and Matthews in view of 35 USC 102, such are persuasive and the rejections have been dropped.  With respect to the reference to Mathew and the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Martucci (933, and 742), Cook, Gray, Washkewicz, and King disclosing state of the art hose structures with reinforcing layers, and outermost layers provided therewith.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH